Norton, Special Judge, (after stating the facts). It is not contended on the part of the State that it performed its agreement to furnish the three hundred convicts, but it is insisted for the State that by defendant’s course of dealing — settling monthly for such number of convicts as it had — the defendant waived its right to full compliance iby the S'tate. It is also contended for the State that a cross demand of counterclaim or recoupment cannot be made against the State, as that would, in a sense, be permitting the State to be made a defendant; and it is further contended in behalf of the State that, even if counterclaim or recoupment can be allowed at all in this case, it must be confined to so much of the cause of action as is due for labor furnished under the contract, and that labor furnished after the expiration of the contract is not sufficiently connected with the plaintiff’s cause of action to be made subject to the cross demand of counterclaim or recoupment. The contention on the part of the State that defendant waived its right to the full number of men mentioned in the contract, we do not find supported by the testimony. While the defendant, with the exceptions mentioned, paid monthly for such convicts as were furnished, it is, on the other hand, proved that it at all times demanded the full number of men from the State. In this respect, as in others, the findings of fact by the chancellor are well supported by the testimony. The findings of fact by the chancellor include the failure of the State to furnish the convicts as agreed, and a damage sustained by the defendant in a sum in excess of the amount claimed by the State. With the facts in this way determined, the remaining question is one of applying law. That a counterclaim could not be maintained against the State for any balance the defendant might.be entitled to over and above the amount of the State’s claim is conceded. But counsel for the State 'go further and contend that even to allow recoupment to the amount of the State’s claim is equally prohibited. The right of the State to be held exempt from the recovery of judgments against it is no clearer than the right of a defendant, in a suit by the State, to avail himself of all and every character of defensive pleas, except limitation. (State v. Morgan, 52 Ark. 150.) He cannot by a cross action have an affirmative judgment against the State for any excess he may be entitled to over and above the State’s claim; but this is the extent of-his disadvantage from having dealt with the sovereign. The law of recoupment requires some consideration, and a distinguishing of it from the idea usually conveyed by the word counterclaim. Counterclaim and recoupment are alike in the sense that each must grow out of, or be connected with, the transaction upon which the plaintiff sues. Recoupment was allowed at common law (Desha v. Robinson, 17 Ark. 245), but a counterclaim was not. Recoupment was considered a defense, and, prior to the adoption of the Code, if the defendant’s cross demand against the plaintiff exceeded the plaintiff’s demand, the defendant could use his demand in recoupment only by sustaining a loss of the excess. Hence, prior to the Code, the defendant could recover on his cross demand, to the full extent, only by an independent action. The Code, to prevent a multiplicity of suits, provided for the counterclaim, and that the defendant might recover on it, in the same suit, airy balance that the plaintiff owed him over and above the plaintiff’s demand. The counterclaim thus became an affirmative cross action, which ordinarily will cover all purposes of recoupment, but not always. A right left to the defendant to be worked out through the doctrine of recoupment, which could not be had through a counterclaim, is to use defensively a cause of action which as a counterclaim would be barred by lapse_ of time. A counterclaim must be an existing-cause of action, but recoupment is a right to reduce the plaintiff’s claim, and this right exists as long as the plaintiff’s cause of action exists. A breach by the plaintiff, though barred as an independent cause of action, continues to exist for defensive purposes available to the defendant, so long as the plaintiff may sue upon any breach by defendant. Williams v. Neely, 134 Fed. 1; Beecher v. Baldwin, 55 Conn. 419, 12 Atl. 401; C. Aultman & Co. v. Torrey, 55 Minn. 492, 57 N. W. 211; Wood on Limitations, § 282, (3 ed.); Conner v. Smith, 88 Ala. 300, 7 South. 150; Soudan Planting Co. v. Stevenson, 94 Ark. 599. We refer to this right to use barred cross demands, not because the question is involved in this case, but to show the defensive character of the plea of recoupment, and that it is a common-law right which the Code makers could not have" intended to abolish or in any wise impair. The whole spirit and plan of the Code was to liberalize the procedure and to extend, instead of. curtailing, remedial rights. If express warrant for recoupment in the letter of the Code should be contended for, it can well be found in the right to plead “new matter constituting a defense.” Kirby’s Digest, § 6098, 3 subdivision. The question which has most concerned the court is whether or not there is sufficient connection between the two claims made by the State — one under the contract, the other for labor furnished after the date of -its expiration' — to make both subject to the defendant’s plea of recoupment. The testimony shows that the convicts were simply allowed to remain. It is not claimed that any new contract was made about them; and the defendant considered they were allowed to remain to make up some of the State’s deficit in men furnished. The chancellor found that all the men furnished by the State were furnished under the contract. A majority of -the court are of the opinion that the State’s claim for labor furnished after the expiration of the contract cannot be separated from what had gone before, in a way to limit the defendant’s plea of recoupment, which was sufficiently “connected with the subject of the action.” Wyman v. Herard, (Okla.) 59 Pac. 1009; Tinsley v. Tinsley, 15 B. Monroe, 454. The case last cited comes with especial force, as it arose in Kentucky after her adoption of a Code which was subsequently adopted by‘Arkansas. When one State adopts the laws of another State, it is quite generally held that constructions of the adopted law go along with it. Without such aid, however, in this case, we would hold the law to be as here expressed. The New York cases, to which our attention has been called, People v. Denison, 59 How. Prac. 157, and People v. Denison, 84 N. Y. 272, are to be distinguished from the case here. They deal with an affirmative judgment against the State on a counterclaim, and hold that it could not be allowed to stand. In the course of the opinions it can likely be gathered as the judgment of the court that, even for purely defensive purposes, a claim against the ^tate could not be used unless first presented to the State Board of Audit. This was said, however, of a claim for work and materials .furnished the State under contract. It is not likely that the State Board of Audit would have been held authorized to entertain a olaim for unliquidated damages. In any event we are of the opinion that section 3404 of Kirby’s Digest would not authorize the Auditor of the State of Arkansas to undertake the liquidation and settlement of a claim for damages. To illustrate: if in this case the brick company had exhibited its claim to the Auditor, and he had allowed it, his act would have been treated as idle. We cannot hold that the right to recoup in this case was in any way affected by the failure of the brick company to first exhibit its claim to the Auditor of the State. The decree of the lower court must be affirmed. McCulloch, C. J., and FrauLnti-ial, J., concur in part of the judgment and dissent as to part.